Dismissed and Opinion Filed October 22, 2021




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-21-00667-CV

                            IN RE: YANIKA DANIELS, Relator

             Original Proceeding from the 303rd Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DF-21-08690

                            MEMORANDUM OPINION
                   Before Justices Osborne, Pedersen, III, and Goldstein
                                Opinion by Justice Osborne
        Yanika Daniels (Realtor) filed a pro se petition1 seeking a writ of mandamus

ordering the judge of the 303rd Judicial District Court, Dallas County, Texas to

vacate the June 23, 2021 “temporary orders” in the underlying suit affecting the

parent-child relationship or, in the alternative, to issue a “writ of habeas corpus”

compelling the return of her child.                 Relator also filed her second motion for

emergency relief on October 11, 2021.



    1
      We note the rules apply equally to all parties, whether a party is represented by counsel or not. In re
Vasquez, No. 05-15-00592-CV, 2015 WL 2375504, at *1 (Tex. App.—Dallas May 18, 2015, orig.
proceeding). If a pro se litigant is not required to comply with the applicable rules of procedure, she would
be given an unfair advantage over a litigant who is represented by counsel. In re McKinney, No. 05-14-
01513-CV, 2014 WL 7399301, at *1 (Tex. App.—Dallas Dec. 15, 2014, orig. proceeding).
        Texas Rule of Appellate Procedure 9.9 prohibits the filing of documents

containing sensitive data, including the name of any person who was a minor when

the underlying suit was filed. See TEX. R. APP. P. 9.9. A document containing

sensitive information may not be filed with the court unless the sensitive information

is redacted or it is required by a statute, court rule, or administrative regulation. See

id. 9.9(b). Both Relator’s appendix, which is attached to her mandamus petition,

and her October 11, 2021 motion for emergency relief include documents showing

prohibited sensitive data.2

        Accordingly, we strike both Relator’s October 11, 2021 motion for emergency

relief and Relator’s August 5, 2021 petition for writ of mandamus. See id. 9.9. Also,

we direct the Clerk of the Court to remove those documents from this Court’s

website. See id. 9.9(e).

        This original proceeding is dismissed without prejudice.




                                                     /Leslie Osborne/
210667f.p05                                          LESLIE OSBORNE
                                                     JUSTICE




    2
       We note that on October 5, 2021, this Court ordered Relator’s October 4, 2021 motion for emergency
relief stricken for failure to comply with Rule 9.9.
                                                  –2–